Citation Nr: 1636543	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-43 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent prior to February 9, 2012, for generalized anxiety disorder. 

2.  Entitlement to an initial disability rating greater than 10 percent from February 9, 2012, for generalized anxiety disorder.

3.  Entitlement to an initial disability rating greater than 10 percent for residuals of a right hand injury. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the Army from January 1997 to May 1997 and from June 2006 to May 2009 which service included service in Iraq.  The Veteran also had an intervening period of approximately 10 years of service with a reserve component.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  During the course of the appeal, in July 2012, a Decision Review Officer decision increased the anxiety rating to 30 percent prior to February 9, 2012, but reestablished the 10 percent rating from February 9, 2012 forward.  In May 2014, the Board remanded the appeal for additional development.  In a subsequent November 2014 rating decision, the rating for the Veteran's residuals of a right hand injury was increased to 10 percent disabling effective the date of his claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2014, the Veteran's representative requested that the clamant be afforded a video hearing in connection with his appeal.  No further action was taken by the AOJ on this hearing request before certifying the appeal to the Board in January 2015.  Accordingly, the Board finds that a remand is required to provide the Veteran with the hearing his representative had requested.  See 38 C.F.R. § 20.700 (2015).

To ensure compliance with due process requirements, this appeal is REMANDED to the RO/AMC for the following action:

The RO/AMC should schedule the Veteran for a Board videoconference hearing in accordance with his representative's request.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

